WRIT GRANTED AND MADE PEREMPTORY.
The trial judge’s order releasing the defendant from the custody of the Calcasieu Parish jail is vacated and set aside. Since La.C.Cr.P. art. 701(C) does not provide a remedy for its violation, the state’s failure to meet that thirty day period must be weighed in accordance with the four factors enumerated in Barker v. Wingo, 407 U.S. 514, 92 S.Ct. 2182, 33 L.Ed.2d 101 (1972); State v. Cody, 446 So.2d 1278 (La.App. 2 Cir.1984). After having weighed those factors against the facts of this case, we find that the defendant was not prejudiced by the delay in arraignment and that it was error for the lower court to order the release of the defendant.